

Exhibit 10.3
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”) dated this 19th day of October, 2007,
is executed and delivered by DECORIZE, INC., a Delaware corporation,
GUILDMASTER, INC., a Missouri corporation, and FAITH WALK DESIGNS, INC., a
Missouri corporation (collectively, the “Borrower”), as debtor, in favor of
GUARANTY BANK, a state chartered trust company with banking powers (the
“Lender”), as secured party, pursuant to the terms of the Credit Agreement
(hereinafter defined).


W I T N E S S E T H


WHEREAS, Borrower has obtained from Lender a Revolving Loan, in an amount not to
exceed Three Million and 00/100 Dollars ($3,000,000.00) (the “Loan”), pursuant
to that certain Credit Agreement (as may be amended, restated or modified from
time to time, the “Credit Agreement”) dated the same date hereof by and among
Lender and Borrower, which Loan is evidenced by that certain Revolving
Promissory Note dated the same date hereof (the “Note”). All terms used but not
otherwise defined herein shall have the meaning set forth in the Credit
Agreement; and
 
WHEREAS, Borrower and the Lender desire to secure the Obligations for the
benefit of Lender pursuant to the terms of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the Loan by the Lender, and other good and
valuable consideration, receipt and sufficiency of which are hereby acknowledged
by the Borrower, the Borrower hereby agrees with the Lender as follows.
 
1. Grant of Security Interest. To secure the Obligations, Borrower hereby grants
to Lender, pursuant to the terms of the Credit Agreement, a continuing first
lien on and priority security interest in, and the right to set off against, any
and all right, title and interest of the Borrower, whether now, or hereafter,
owned, existing, created, acquired or arising, in and to any and all of
Borrower’s personal property, wherever located and whomever held by
(collectively the “Collateral”). The Collateral includes Borrower’s personal
property identified on Exhibit A attached hereto, and the following:
 
(i) All Accounts, accounts receivable, Deposit Accounts, promissory notes and
other obligations owed to Borrower that arise from the sale, rental or lease of
Inventory, goods or other property of Borrower or the rendering of services by
Borrower, and all Chattel Paper, Instruments (including Promissory Notes),
Documents, drafts, contract rights and acceptances and other forms of
obligations (including but not limited to all obligations that may be
characterized as General Intangibles or otherwise under the UCC) respecting the
rights of Borrower to the payment of money from others and all other rights to
the payment of money;
 
(ii) All Goods and Inventory, and all documents of title of at any time
evidencing or representing a part thereof, including all inventories of raw
materials, work-in-process, finished goods, and merchandise, materials and
supplies and all other personal property and assets of every kind and
description held for sale, rental or lease or held to be furnished under
contracts for services or consumed in Borrower’s business, or in any case held,
used or useable in the supply, servicing, advertising, processing, packaging,
delivery or shipping of such property;
 
(iii) All Equipment, machinery, tools furniture, and fixtures of every sort and
spare parts therefor, all storage media containing computer programs and data,
and all tools, dies, and molds, and all motor vehicles, trailers, tractors,
barges, and ships of every sort and spare parts and accessories therefor,
whether or not titled or certificated;

2

--------------------------------------------------------------------------------


 
(iv) All General Intangibles, including Payment Intangibles, all computer
programs, data and databases, leases, licenses, claims and causes of action
against others (whether in litigation, settlement or otherwise), and tax
refunds, and all summaries, compilations, mailing and customer, client or
supplier lists, and other supporting evidence records relating to the business,
assets, liabilities or capital of Borrower, and all disks, files, tapes,
printouts, books, records, periodicals, directories, publications and other
documents and media where the foregoing is stored or embodied, and all patents,
patent applications, trademarks, trademark applications, trade secrets, trade
names, service marks, trade styles, and copyrights, designs, prototypes, labels,
molds, inventions, improvements, processes, manufacturing techniques, know-how,
specifications in each case whether or not registered, licensed or filed;
 
(v) All rights under all licenses, permits, leases, contracts, governmental
approvals, franchises, applications for any of the foregoing, renewals of any of
the foregoing, and similar rights or privileges or immunities;
 
(vi) (A) all dividends, cash, securities, instruments and other property from
time to time paid, payable or otherwise distributed to Borrower in respect of or
in exchange for any shares or other capital stock or trust, partnership or
limited liability company interests, all Investment Property, Certificated
Securities, Uncertificated Securities, Security Entitlements, Securities
Accounts, securities accounts, margin accounts, financial assets, hedging
contracts, options contracts, and futures contracts; (B) any and all
distributions made to Borrower in respect of any such shares or capital stock,
or trust, partnership or limited liability company interests, whether in cash or
in kind, by way of dividends or stock splits, or pursuant to a merger or
consolidation or otherwise, or any substitute security issued to Borrower upon
conversion, reorganization or otherwise; and (C) any and all other property
hereafter delivered to Borrower or Lender in substitution for or in addition to
any of the foregoing (including without limitation all securities issued
pursuant to any shareholder agreement, stock purchase agreement, partnership
agreement, trust agreement or indenture, limited liability company operating
agreement, stock purchase rights or other agreement to which Borrower may now or
hereafter be a party, all certificates and instruments representing or
evidencing such property and all cash, securities, interest, dividends, rights,
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof);
 
(vii) All of Borrower’s property in the possession, custody or control of Lender
in any way, whether or not for safekeeping, custody, pledge, transmission,
collection or otherwise;
 
(viii) All funds paid to Lender or in transit to any deposit account or fund
established by Borrower, and any securities in which such funds may be invested;
and
 
(ix) All cash and non-cash proceeds and products of the foregoing, all proceeds
from insurance on any of the foregoing, all goodwill associated with the
foregoing, all additions and accessions to and replacements and substitutions
for any of the foregoing, everything that becomes (or is held for the purpose of
being) affixed to or installed in any of the foregoing, and all products, rents,
income, dividends, royalties, and profits of or from any of the foregoing.
 

3

--------------------------------------------------------------------------------


 
This Agreement is made and given to secure, and shall secure, the payment of and
performance of any and all indebtedness, obligations and liabilities of the
Borrower to the Lender, including without limitation the principal advanced or
any interest on the Note and Loan Documents, and under this Agreement in
accordance with their terms and to satisfy all of its other liabilities to
Lender, whether under the Note or under the Credit Agreement or otherwise,
whether now existing or hereafter incurred, matured or unmatured, direct or
contingent, joint or several, including any extensions, modifications, renewals,
and substitutions, including, but without limitation, advances for principal or
interest payments to prior secured parties, mortgagors, or lienors, or for
taxes, levies, insurance, rent, repairs to or maintenance or storage of any of
the Collateral, for all of Lender’s expenses and costs, including reasonable
fees and expenses of its counsel, in connection with the preparation,
administration, amendment, modification, or enforcement of the Credit Agreement
and the documents required thereunder and in connection therewith, including,
without limitation, any proceeding brought or threatened to enforce payment of
any of the obligations under the Loan Documents (collectively the
“Obligations”). Notwithstanding the foregoing, Borrower and Lender agree that
the costs payable by Borrower in connection with the origination of the Loan
(i.e., attorney fees, loan documentation costs, recording fees, etc.) shall not
exceed $10,000.
 
2. Defined Terms. The term “Loan Documents” and all other capitalized terms used
herein but not otherwise defined herein shall have the meanings given to them in
the Credit Agreement. All capitalized terms used and not otherwise defined
herein or in the Credit Agreement have the meanings given them in the Uniform
Commercial Code as in effect from time to time in the State of Missouri (“UCC”).
To the extent the provisions of this Agreement conflict with the provisions of
the Credit Agreement, the Credit Agreement shall govern. The prior sentences
notwithstanding, any reference to any agreement, document, or instrument,
including this Agreement, any other Loan Document and any agreement, document or
instrument defined herein or therein, means such agreement, document, or
instrument as it may have been or may be amended, restated, extended, renewed,
replaced, or otherwise modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof, and includes all
attachments thereto and instruments incorporated therein, if any.
 
3. Possession of Collateral. Other than during an Event of Default, Borrower may
have possession of all Collateral except for Collateral which is in the
possession of Lender or Collateral which Lender must possess in order to have a
perfected first priority Security Interest therein, and Borrower may use each
item of the Collateral in its possession in any lawful manner not inconsistent
with this Agreement, the other Loan Documents or with any policy of insurance
covering the same.
 
4. Borrower’s Representations and Warranties. Borrower represents and warrants
to the Lender the following:
 
4.1. Name; Jurisdiction; Taxpayer ID Number. The correct corporate name and
jurisdiction of formation of Borrower is set forth in the first paragraph of
this Agreement, and the Borrower does not conduct and, during the five-year
period immediately preceding the date of this Agreement, has not conducted,
business under any trade name or other fictitious name. The Internal Revenue
Service taxpayer identification number of the Borrower and the organizational
identification number of the Borrower issued by the Borrower’s jurisdiction of
formation are set forth on Schedule A attached hereto.
 

4

--------------------------------------------------------------------------------



 
4.2. Offices; Places of Business. Borrower’s principal place of business and the
books and records relating to all Accounts and the Collateral is located at the
address set forth on Schedule A. All addresses (including applicable counties)
of all other places of business of the Borrower shall at all times be
additionally listed on Schedule A. Unless Lender otherwise consents in writing,
all of the tangible Collateral will be kept at Borrower’s chief executive office
or such other places of business described in the Credit Agreement, including
Collateral which is movable when the same is not in use; and without Borrower
first making arrangements satisfactory to Lender to protect Lender’s Security
Interest therein, Borrower will not place any of the tangible Collateral in any
other location. No Collateral shall at any time be in the possession or control
of any warehouseman, bailee or any of Borrower’s agents or processors without
Lender’s prior written consent and unless Lender, if Lender has so requested,
has received warehouse receipts or bailee letters satisfactory to Lender prior
to the commencement of such storage. Notwithstanding the foregoing, Borrower may
allow EnCore, Inc. to have possession and control of the Collateral pursuant to
the terms of Agreement between Borrower and EnCore, Inc. dated September 14,
2006. Borrower shall, upon the request of Lender, notify any such warehouseman,
bailee, agent or processor of the Security Interests created hereby and shall
instruct such person to provide a written agreement to Lender that such person
holds all such Collateral for Lender’s account subject to Lender’s instructions.
 
4.3. Name, Entity or Office Changes. If Borrower intends to change its name,
change its structure, change the location of Borrower’s principal place of
business, create new or otherwise amend its trade names or trademarks, change
its state of organization, or open other places of business, Borrower will,
prior to taking any such action, provide Lender no less than thirty (30) days
prior written notice of the same and, prior to taking any such action, will
promptly execute such additional documents as Lender may reasonably request in
order to maintain a fully perfected first priority Security Interest in favor of
Lender in the Collateral.
 
4.4. Insurance.  Borrower will keep the Collateral insured in accordance with
the terms of the Credit Agreement.
 
4.5. Collateral Not to Become  Fixtures.  Without first making arrangements
satisfactory to Lender to protect its Security Interest, Borrower will not allow
the Collateral to become affixed to or installed in any property (including but
not limited to any real estate).
 
4.6. Condition of Collateral; Disposal of Collateral.  Borrower will keep the
Collateral in the condition required under the terms of the Credit Agreement.
Borrower will not transfer, convey or otherwise dispose of any Collateral (or
any interest therein) unless and only to the extent permitted herein or by the
Credit Agreement.
 
4.7. Liens.  Borrower is the lawful owner of the Collateral free and clear, and
will keep free and clear, of all security interests, liens, encumbrances,
registered pledges, adverse claims, voting trust restrictions and any other
claims of others except with respect to Permitted Liens (as defined in the
Credit Agreement and incorporated herein) or as otherwise disclosed to Lender in
the Credit Agreement. Borrower will pay and discharge all taxes assessed on the
Collateral in accordance with the terms of the Loan Documents.
 
4.8. Collateral Disposition. Borrower has not, and will not, sell, assign,
transfer, encumber or otherwise dispose of any of Borrower’s rights in the
Collateral except (i) in the ordinary course of Borrower’s business or (ii)
except as otherwise allowed in the Credit Agreement.
 
4.9. Authorization. Borrower has the full right, power and authority to enter
into this Agreement and to pledge the Collateral. Borrower’s articles of
incorporation and bylaws do not prohibit execution of this Agreement by Borrower
or any term or condition contained in this Agreement.
 
4.10. Binding Effect. This Agreement is binding upon Borrower, as well as
Borrower’s heirs, successors, representatives and assigns, and is legally
enforceable in accordance with its terms subject to limitations imposed by
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally or the application of general equitable principles.
 
4.11. Investment Property as Collateral. None of the Collateral constitutes
Investment Property.
 

5

--------------------------------------------------------------------------------


 
5. Inspection. No more than once a year unless an Event of Default exists,
during normal business hours that does not otherwise unnecessarily interfere
with Borrower’ business, Lender and any of its authorized agents may examine and
inspect the Collateral upon providing notice to Borrower.
 
6. Disbursement Directly to Seller  of Collateral. To the extent, if any, that
Borrower has advised Lender that any of the Collateral is being acquired with
proceeds of any loan, advance or other financial accommodation from Lender, such
proceeds may be disbursed by Lender directly to the seller of such Collateral.
 
7. Adverse Conditions Affecting Collateral . Borrower will notify Lender within
30 days of becoming aware of any material adverse fact or condition which bears
upon the value of the Collateral including any adverse fact or condition, or the
occurrence of any event, which (i) bears upon the collectibility of any material
Account including the ability of any Account debtor to perform under any
agreement evidencing any material Account (including the bankruptcy, insolvency
or failure of any Account debtor to pay its debts as they become due), or
(ii) causes material loss or depreciation in the value of any material item of
the Collateral and the amount of such loss or depreciation. Borrower will
provide such additional information to Lender regarding the amount of any loss
or depreciation in value of the Collateral as Lender may reasonably request from
time to time.
 
8. Protection of Security Interest . Lender may, at Borrower’s sole cost, file a
copy of this Agreement or a Financing Statement in any public office deemed
necessary by Lender to perfect or continue its Security Interest in the
Collateral, and Borrower hereby ratifies any such Financing Statement previously
filed by Lender and irrevocably authorizes Lender to do any of the foregoing.
Borrower will execute or cause the execution of such additional Financing
Statements and other documents (and pay the cost of filing or recording the same
in all public offices deemed necessary by Lender) and do such other acts and
things, including execution of applications and certificates of title naming
Lender as a secured party and delivery of same to Lender, as Lender may from
time to time request or deem necessary to establish and maintain a valid and
perfected Security Interest in the Collateral. Borrower will, immediately upon
Lender’s reasonable request, place a durable notice of the existence of Lender’s
Security Interest, in form and by means reasonably acceptable to Lender, upon
such items of the Collateral as are designated by Lender. Borrower will not
create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to Lender indicating Lender has a Security Interest in the Chattel
Paper. Borrower will not file any document releasing Lender’s Security Interest
in any of the Collateral without the prior written authorization of Lender.
 

6

--------------------------------------------------------------------------------


 
9. Preservation of Collateral;  Expenditures. After first giving notice to
Borrower, Lender may perform any obligation of Borrower hereunder or under any
other Loan Document which Borrower fails to perform and such failure results in
an Event of Default; provided, however, that after the occurrence of an Event of
Default and during the continuance, Lender will not be obligated to provide
Borrower with any such notice. After first giving notice to Borrower, Lender
may, in its commercially reasonable judgment at any time, take any other action
which it reasonably deems necessary for the maintenance or preservation of any
of the Collateral or the Security Interest of Lender therein, including the
payment and discharge of taxes, liens, security interests and encumbrances of
any kind against the Collateral, or the procurement of insurance; provided,
however that after the occurrence of an Event of Default and during the
continuance, Lender will not be obligated to provide Borrower with any such
notice. Any actions taken by Lender pursuant to this Section will not be deemed
a waiver of any Event of Default. Upon the occurrence and during the continuance
of an Event of Default, Lender may adjust, settle or cancel claims under any
policy of insurance covering items of the Collateral and endorse any draft
received in connection therewith in payment of a loss or otherwise. Borrower
agrees to reimburse Lender on demand for all costs and expenses incurred or paid
by Lender pursuant to this Section, together with interest thereon at the
highest default or post-maturity rate provided in the Credit Agreement or the
Note. Any amounts, until so reimbursed to Lender, will, without further action
by Lender or Borrower, be added to and become a part of the Obligations and
secured hereby. Lender may, for the foregoing purposes during the continuance of
an Event of Default, act in its own name or that of Borrower. Borrower hereby
grants to Lender its power of attorney, irrevocable so long as any of the
Obligations are outstanding, to take any of the actions described or permitted
by this Section. Lender is not obligated to exercise its rights under this
Section and will not be liable to Borrower for any failure to do so.
 
10. Limitation of Obligation  of Secured Party. Lender shall use ordinary
reasonable care in the physical preservation and custody of the Collateral in
Lender’s possession, but shall have no other obligation to protect the
Collateral or its value. In particular, but without limitation, Lender shall
have no responsibility for: (a) any change in the market value of the Collateral
or for the collection or protection of any income and proceeds from the
Collateral; (b) ascertaining any maturities, calls, conversions, exchanges,
offers, tenders, or similar matters relating to any of the Collateral; or (c)
informing Borrower about any of the above, whether or not Lender has or is
deemed to have knowledge of such matters. Lender will be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession (even if it fails to sell or convert Collateral which is falling
in market value) if Lender treats such Collateral in substantially the same way
that Lender treats the collateral of its other customers when dealing with
similar types of collateral under similar circumstances. The failure of Lender
to preserve or protect any rights with respect to any of the Collateral against
other parties will not be deemed a failure to exercise reasonable care in the
custody or preservation of such Collateral.
 
11. Default. The term “Event of Default” has the meaning as set forth in the
Credit Agreement and thus the occurrence and continuance of any event of or the
existence of any condition which is specified as an Event of Default under the
Credit Agreement shall constitute an Event of Default hereunder.
 
12. Remedies. Upon the occurrence and during the continuation of an Event of
Default, Lender will have and may exercise any or all of its rights and remedies
as provided in the Credit Agreement and in the other Loan Documents, at law or
in equity, and/or treat all of Borrower’s property in Lender’s possession as
part of the Collateral to secure payment of the Obligations, in addition to
exercising any one or more of the following rights and remedies:
 
(i) Declare all Obligations immediately due and payable, without notice of any
kind to Borrower.
 
(ii) Utilize any and all of its rights and pursue any and all of its remedies
under the UCC, under any other applicable law, at equity, or pursuant to this
Agreement and the other Loan Documents with respect to the Collateral.
 
(iii) Register any securities included in the Collateral in Lender’s name and
exercise any rights normally incident to the ownership of securities.
 
(iv) Maintain a judicial suit for foreclosure and sale of the Collateral.
 
(v) Effect transfer of title upon sale of all or part of the Collateral. For
this purpose, Borrower irrevocably appoints Lender as its attorney-in-fact to
execute endorsements, assignments and instruments in the name of Borrower as
shall be necessary or reasonable.
 

7

--------------------------------------------------------------------------------


 
All of Lender’s rights and remedies, whether evidenced by this Agreement, the
Credit Agreement or other Loan Documents or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower under this Agreement, after Borrower’s failure to perform, shall not
affect Lender’s right to declare an Event of Default and to exercise its
remedies hereunder. Borrower agrees that, to the extent notice of sale shall be
required by applicable law, ten (10) days notice shall constitute commercially
reasonable notification.
 
13. Certificate Regarding Collateral.  Upon the occurrence and during the
continuation of an Event of Default, whenever Lender so requires, Borrower will
execute and deliver to Lender a certificate, in form and detail satisfactory to
Lender and signed by a knowledgeable officer of Borrower, scheduling all
material Collateral, as Lender may reasonably require, together with such copies
of invoices (with evidence of shipment attached), if available, original
purchase orders, service contracts, bills of lading, original warehouse receipts
or similar documents of title, pertaining to Borrower’s Accounts and Inventory
as Lender may reasonably require.
 
14. No Release or Impairment  of Collateral. Lender’s Security Interest
hereunder and Lender’s rights in connection therewith will continue unimpaired,
notwithstanding that Lender takes, exchanges or releases the Collateral or other
security, releases any person primarily or secondarily liable for any of the
Obligations, grants or allows extensions, renewals, modifications,
rearrangements, restructures, replacements or refinancings thereof, whether or
not the same involve modifications to interest rates or other payment terms
thereof, or indulgences with respect to the Obligations. Lender may apply to the
Obligations in such order as Lender determines, any proceeds or other amounts
received on account of the Collateral pursuant hereto by the exercise of any
right permitted under this Agreement, regardless of whether there is any other
security for the Obligations. Borrower hereby waives all requirements of
presentment, protest, demand, and notice of dishonor or non-payment to Borrower
or any other party to the Obligations or the Collateral.
 
15. Releases. In the event all of the Obligations have been fully and
indefeasibly paid, all of the Commitments have been canceled or terminated and
the Lender has no other commitment to extend credit or make advances to or for
the account of Borrower, and Lender has received a written request from Borrower
in connection therewith to execute and deliver all applicable UCC termination
statements and releases with respect to the Collateral (collectively, the
“Releases”), Lender will, at Borrower’s sole cost and expense (and Borrower will
promptly reimburse Lender for any reasonable fees and expenses, including but
not limited to reasonable legal fees and expenses, incurred in connection with
the preparation, review, filing or recording of any such releases or
terminations) execute and deliver such Releases to the person and address
designated by Borrower in its notice within a commercially reasonable time after
Lender’s receipt of such notice.
 
16. No Liability of Lender  for Contracts. Anything herein to the contrary
notwithstanding: (i) Borrower shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed; (ii) the exercise by Lender of any of its
rights hereunder shall not release Borrower from any of its duties or
obligations under the contracts and agreements included in the Collateral; and
(iii) Lender shall have no obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor be
obligated to perform any of the obligations or duties of Borrower thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.
 
17. Further Assurances. From time to time, Borrower shall execute and deliver to
Lender such additional documents and will provide such additional information as
Lender may reasonably require to carry out the terms of this Agreement and be
informed of Borrower’s status and affairs.
 
18. Continuing Agreement. This Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect until all of the
Obligations under the Loan Documents have been fully paid and/or satisfied,
including without limitation payment of the principal and interest under both of
the Notes.
 
8

--------------------------------------------------------------------------------


 
19. Miscellaneous.
 
19.1. Notices. All notices, consents, requests and demands to or upon the
respective parties hereto shall made and delivered in accordance with the Credit
Agreement.
 
19.2. Amendments and Waivers. No amendment to this Agreement will be effective
unless it is in writing and signed by authorized officers of Borrower and
Lender. No waiver of full compliance with any provision of this Agreement or
consent to any departure by Borrower herefrom will be effective unless it is in
writing and signed by an authorized officer of Lender; provided, however, that
any such waiver or consent will be effective only in the specific instance and
for the purpose for which given. No failure by Lender to exercise, and no delay
by Lender in exercising, any right, remedy, power or privilege hereunder will
operate as a waiver thereof, nor will any single or partial exercise by Lender
of any right, remedy, power or privilege hereunder preclude any other exercise
thereof, or the exercise of any other right, remedy, power or privilege.
 
Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the credit agreement. To protect you (borrower(s)) and
us (creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.
 
19.3. Rights Cumulative. Each of the rights and remedies of Lender under this
Agreement is in addition to all of their other rights and remedies under
applicable law, and nothing in this Agreement may be construed as limiting any
such rights or remedies.
 
19.4. Successors and Assigns. This Agreement binds Borrower and its successors
and assigns and inures to the benefit of Lender, and each of their successors,
transferees, participants and assignees. Borrower may not delegate or transfer
any of its obligations under this Agreement without the prior written consent of
Lender. With respect to Borrower’s successors and assigns, such successors and
assigns include any receiver, trustee or debtor-in-possession of or for
Borrower.
 
19.5. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction is, as to such jurisdiction,
ineffective to the extent of such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.
 
19.6. Governing Law; No  Third Party Rights. This Agreement is to be governed by
and construed and interpreted in accordance with the internal laws of the State
of Missouri applicable to contracts made and to be performed wholly within such
state, without regard to choice or conflicts of law principles. This Agreement
is solely for the benefit of the parties hereto and the Lender and its
respective successors and assigns pursuant to the terms of the Credit Agreement,
and no other person has any right, benefit, priority or interest under, or
because of the existence of, this Agreement.
 

9

--------------------------------------------------------------------------------


 
19.7. Lender Expenses and Attorneys’  Fees. Borrower will reimburse Lender for
all expenses incurred by Lender in connection with preparation, administration,
amendment, modification and in seeking to collect or enforce the Obligations and
any other rights under this Agreement or any of the other Loan Documents or
under any other instrument, document or agreement evidencing or executed in
connection with any of the Obligations, including reasonable attorneys’ fees and
actual attorneys’ expenses (whether or not there is litigation), court costs and
all costs in connection with any proceedings under the United States Bankruptcy
Code, and any expenses incurred on account of damage to any property to which
any of the Collateral may be affixed. Notwithstanding the foregoing, Borrower
and Lender agree that the costs payable by Borrower in connection with the
origination of the Loan (i.e., attorney fees, loan documentation costs,
recording fees, etc.) shall not exceed $10,000.
 
19.8. CHOICE OF FORUM. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
BORROWER AND LENDER HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
COURT OF THE EASTERN DISTRICT OF MISSOURI AND THE STATE COURTS OF MISSOURI
LOCATED IN GREENE COUNTY AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREE THAT ANY
DISPUTE CONCERNING THE RELATIONSHIP BETWEEN LENDER AND BORROWER OR THE CONDUCT
OF EITHER OF THEM IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE SHALL BE HEARD
ONLY IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING, BORROWER AND
LENDER ACKNOWLEDGE THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.
 
19.9. WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE BORROWER AND LENDER OR EITHER OF THEM IN
RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. BORROWER AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE BORROWER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 


 
[Signatures on the Following Page]


 

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
 

        BORROWER:       DECORIZE, INC., a Delaware corporation  
   
   
    By:   /s/ Steve Crowder  
 
Name:     

--------------------------------------------------------------------------------

Steve Crowder   Title: President and CEO

 

        GUILDMASTER, INC., a Missouri corporation  
   
   
    By:   /s/ Steve Crowder  
 
Name:     

--------------------------------------------------------------------------------

Steve Crowder   Title: President and CEO

 

       
 
 
 
FAITH WALK DESIGNS, INC., a Missouri
corporation
 
   
   
    By:   /s/ Gaylen Ball   
 
Name:      

--------------------------------------------------------------------------------

Gaylen Ball   Title: Secretary



--------------------------------------------------------------------------------

